DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The Terminal Disclaimer filed on 03/16/2022 has been accepted. Please see the 03/17/2022 Decision.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 03/16/2022, claims 1-5 and 7-8 are pending.
Claim 1 has have been amended.
Claim Objections
Claims 1-5 and 7-8 are objected to because of the following informalities: 
Claim 1, line 10, “the tip bottom” should read “the tip bottom part”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SCHNICK (US 20200361018 A1).
Regarding claim 1, SCHNICK discloses 
An electrode tip (electrode 16, see figs.1 and 4) for resistance spot welding (“for resistance spot welding” is intended use of the invention; thus, the preamble is not considered a limitation and is of no significance to claim construction. However, in SCHNICK, para.0047, the electrode 16 is used for resistance welding so it could be used for the claimed “resistance spot welding”), comprising:
 a main body (main body 1) having a tip portion (region 5 and tip 3. See tip portion in annotated fig.1 below) and a base portion (regions 6 and 8. See base portion in annotated fig.1 below), the tip portion (region 5 and tip 3) being formed in a bottomed and substantially cylindrical shape (see para.0014, 0037, and fig.1), the base portion (regions 6 and 8) being formed in a substantially cylindrical shape (see para.0014 and fig.1) and merging into the tip portion (region 5 and tip 3), 
the main body (main body 1) comprising a copper alloy (see para.0009: “The main body is preferably composed of Cu--HCP, that is to say a deoxidized copper with low residual phosphorus content, or of sulfur-containing copper Cu--S with improved cuttability”), 
the tip portion (region 5 and tip 3) having a tip bottom part (see bottom part in annotated fig.1 below) and a tip barrel part (see barrel part in annotated fig.1 below. According to Merriam-Webster dictionary, “barrel” is a “drum or cylindrical part”. Annotated barrel part (or region 5 of SCHNICK) has “a cylindrical volume”. See para.0014: “The two regions of the interior space with mutually different internal diameters are typically provided with a circular cross section, that is to say have a cylindrical volume”),

    PNG
    media_image1.png
    720
    1046
    media_image1.png
    Greyscale

Annotated fig.1 of SCHNICK
 the tip bottom part (see bottom part in annotated fig.1 above) having a pressure-contact surface (surface of the tip 3) that is not recessed with respect to a workpiece to be pressed (see fig.1 and para.0039), the tip barrel part (see barrel part in annotated fig.1 above) being formed in a substantially cylindrical shape and merging into the tip bottom part (see fig.1, wherein the barrel part being formed in a substantially cylindrical shape and merging into the bottom part at terminating surface 2), 
wherein the tip bottom (see bottom part in annotated fig.1 above) has an inner upper end surface (terminating surface 2, see figs.1 and 4) that defines a substantially flat inner bottom surface of the tip barrel part (see figs.1 and 4. In fig.4, the terminating surface 2 is a substantially flat inner bottom surface of the annotated barrel part);
the electrode tip (electrode 16) having a tip inner diameter ratio (f/B) of 0.4 to 0.6 (see fig.1, the diameter of the region 5 (annotated inner diameter f) = 4-5, the diameter M (annotated outer diameter B) = 10. Thus, ratio (f/B) = 0.4-0.5, within the claimed range 0.4-0.6), the tip inner diameter ratio (f/B) being a ratio of an inner diameter (f) of the tip barrel part (see inner diameter (f) in annotated fig.1 above) to an outer diameter (B) of the base portion (see outer diameter (B) in annotated fig.1 =diameter M= 10). 
SCHNICK does not explicitly disclose the electrode tip having a tip bottom thickness ratio (L/B) of 0.15 to 0.312, the tip bottom thickness ratio (L/B) being a ratio of a thickness (L) of the tip bottom part to the outer diameter (B) of the base portion, the thickness (L) of the tip bottom part being measured from a deepest position of the substantially flat inner bottom surface of the tip barrel part to an outermost tip position of the tip bottom part.
However, SCHNICK discloses
the electrode tip having a tip bottom thickness ratio (L/B) of 0.15 to 0.312 ((see fig.1 and 4, thickness of the annotated bottom part from the terminating surface 2 to surface of tip 3= 3-4, so it could be 3. Thus, ratio of the annotated bottom part/ outer diameter B = 3/10 = 0.3, within the claimed ranged 0.15-0.312), the tip bottom thickness ratio (L/B) being a ratio of a thickness (L) of the tip bottom part (see thickness L of the bottom part in annotated fig 1 above) to the outer diameter (B) of the base portion see outer diameter (B) in annotated fig.1 =diameter M = 10), the thickness (L) of the tip bottom part (see thickness L of the bottom part in annotated fig 1 above) being measured from a deepest position of the substantially flat inner bottom surface (terminating surface 2) of the tip barrel part (see annotated barrel part above) to an outermost tip position of the tip bottom part (surface of tip 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the electrode tip having a tip bottom thickness ratio (L/B) of 0.15 to 0.312, the tip bottom thickness ratio (L/B) being a ratio of a thickness (L) of the tip bottom part to the outer diameter (B) of the base portion, the thickness (L) of the tip bottom part being measured from a deepest position of the substantially flat inner bottom surface of the tip barrel part to an outermost tip position of the tip bottom part. Doing so allows to obtain a desired thickness at the top potion of the electrode.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNICK in view of Nariyuki (JP10244379A, cited in 09/19/2019 IDS. English Translation is attached)
Regarding claim 2, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose a tip height ratio (H/B) of 0.6 to 0.9, the tip height ratio (H/B) being a ratio of a height (H) of the tip portion to the outer diameter (B) of the base portion.  
Nevertheless, Nariyuki discloses an electrode for resistance spot welding, comprising:
a tip height ratio (H/B) of 0.6 to 0.9 (see fig.1, table on page 5 of the original Nariyuki document shown M1= 12 and page 3, para.7 of the English Translation of Nariyuki shows D1=16. Thus, M1/D1= 12/16=0.75, within the claimed range 0.6-0.9), the tip height ratio (H/B) being a ratio of a height (H) of the tip portion (see length M1 in fig.1) to the outer diameter (B) of the base portion (see diameter D1 in fig.1).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the tip height ratio (H/B) of 0.6 to 0.9, the tip height ratio (H/B) being a ratio of a height (H) of the tip portion to the outer diameter (B) of the base portion as taught by Nariyuki, for the purpose of having an electrode which is most suitable for improving continuous hitting property (electrode life) in resistance spot welding of an aluminum-based material to be welded (see para.0001 of Nariyuki).
Claims 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNICK in view of Sigler (US 20170225263 A1)
Regarding claim 3, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose the copper alloy has an electrical conductivity of 75% to 95% IACS.  
Sigler discloses a welding electrode cutting tool, comprising:
the copper alloy has an electrical conductivity of 75% to 95% IACS (see para.0072: “a copper alloy having an electrical conductivity of at least 80% IACS, or more preferably at least 90% IACS,”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the copper alloy has an electrical conductivity of 75% to 95% IACS as taught by Sigler since it is electrically and thermally conductive material “suitable for spot welding applications that may experience degradation during welding” (see para.0065 of Sigler).
Regarding claim 4, SCHNICK does not explicitly disclose the copper alloy is chromium copper.  
However, Sigler further discloses the copper alloy is chromium copper (see para.0065: “welding electrodes 200, 220 may be formed include C18200 copper-chromium (CuCr) alloy”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the copper alloy is chromium copper as taught by Sigler because chromium copper has high strength and electrical conductivity.
Regarding claim 7, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose the workpiece to be joined contains Al or Zn at least in an outer surface part.  
Nevertheless, Sigler discloses a welding electrode cutting tool, comprising:
the workpiece to be joined (pair of steel and aluminum workpieces 806, 808, see fig.18) contains Al at least in an outer surface part (see aluminum workpiece surface 816 in fig.18).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the workpiece to be joined contains Al or Zn at least in an outer surface part as taught by Sigler since aluminum is low weight, good corrosion resistance and weldability. 
Regarding claim 8, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose the workpiece to be joined comprises an aluminum alloy sheet or a high-tensile steel sheet with plating.  
Sigler discloses a welding electrode cutting tool, comprising:
the workpiece to be joined comprises an aluminum alloy sheet (see para.0090-0091).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the workpiece to be joined comprises an aluminum alloy sheet as taught by Sigler since aluminum alloy is low weight, good corrosion resistance and weldability. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNICK in view of Millsapps, Jr. (US 5452770A)
Regarding claim 5, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose the main body is a forged component in which grain-flow lines extend in a direction along from the base portion to the tip portion.
Millsapps discloses a method of manufacturing a roller cone type drill bit, or main body thereof, includes:
the main body is a forged component in which grain-flow lines extend in a direction along from the base portion to the tip portion (in Millsapps, col.2, lines 2-10: “forging the main body so as to complement the original, generally longitudinal grain flow of the metal and causing the ultimate grain flow pattern to conform to the outside shape of the bit body”. Thus, the modification of Sigler in view of Millsapps has the main body is a forged component in which grain-flow lines extend in a direction along from the base portion to the tip portion).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Millsapps in SCHNICK, such that the main body is a forged component in which grain-flow lines extend in a direction along from the base portion to the tip portion.  The forged body provides better structural strength and grain flow lines improve the body’s toughness.

Response to Arguments
Objection to the Drawings: based on the amendments, the objections to Drawing has been withdrawn.
Claim Objections: the new amendments have raised new issue(s). Claim objections are maintained.
Obviousness-Type Double Patenting Rejection are withdrawn because the terminal Disclaimer has been approved.
Rejections Under 35 U.S.C. §103:
Applicant’s arguments, see Remarks, filed on 03/16/2022, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schnick with the new interpretation. 
The amended claim 1 requires that the electrode tip has a tip bottom thickness ratio (L/B) of 0.15 to 0.312. In the new ground of rejection, the thickness (L) is defined from the surface 2 to the surface of the tip 3, which is 3-4 as shown in fig.1; thus, one of ordinary skill in the art could have the thickness = 3. The outer diameter (M) = 10 as cited before. As a result, the thickness ratio (L/B) = 3/10=0.3, which is within the claimed range.
	The rejections to claim 1 respectfully sustained by the Examiner.
Claims 2-5 and 7-8 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 6136249 B2 discloses an electrode for spot welding the electrode tip having a tip bottom thickness ratio (h/C) of 0.25 (see fig.1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761